Title: To Thomas Jefferson from William C. C. Claiborne, 26 March 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New Orleans March 26th. 1805
                  
                  Mr. Robinson a passanger on Board the Brig Enterprise Bound for Baltimore has promised to convey to you a Barrell of excellent Brown Sugar, Manufactured by Mr. Fortier a respectable Planter of this Territory.
                  Mr. Fortier has requested me to forward to you this Sugar, and to pray your acceptance of it as a Sample of the Production of this fertile District—
                  I am my Dear Sir with great Respect Your faithful friend
                  
                     Wm. C. C. Claiborne 
                     
                  
               